The practice of introducing entries in evidence, under the Acts of 1786, c. 20, and 1787, c. 23, he believed to be correct, and founded in principles of law; but he was for confining evidence strictly to the calls of the entry, agreeably to the opinion before delivered. As it respects statutory provisions, I am unable to see a distinction which has been frequently adverted to, between void
and voidable. If a statute declares a thing void, it would be proper to so consider it, whenever it came before a court of law or equity, in the course of judicial investigation. The Court cannot shut their eyes against the provisions of such a statute, and tell a suitor that his remedy was in equity. As it respects *Page 421 
the plaintiff's entry, suppose the call of Little Harpeth River were rejected, it will then refer to A. Tatum's line. The jury must be satisfied there was such a line, or one potentially existing through some legal claim, as an entry.
Verdict for defendant.
A mistrial having taken place in the case of Reid's Lessee v. Dodson, depending on the same principles, the Court granted a new trial in this, in order to give an opportunity for further investigation, and to preserve uniformity of decision in both cases.